    Case 1:20-cr-00023-H-BU Document 270 Filed 11/13/20            Page 1 of 1 PageID 577



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

TINITED STATES OF AMERICA,
  Plaintiff.

                                                             NO. 1:20-CR-023-06-H

MUHAMMAD ALr TAYLOR (6),
     Defendant.


              ORDER ACCEPTING REPORT AI\D RECOMMENDATION
                 OF TIIE UNITED STATES MAGISTRATE JUDGE
                        CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Repon and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been frled within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigned District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated Novemb   q 17, ,2020.


                                            J            S    YHENDRIX
                                                    D STATES DISTRICT JUDGE
